April 17, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                             JAMES BAXTER, Appellant

NO. 14-10-00510-CV                      V.

 ADVANTAGE CLAIMS RECOVERY, PAMELA DAVIS AND RICHARD DAVIS,
                           Appellees
                     ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on June 2, 2010. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by JAMES
BAXTER.
      We further order this decision certified below for observance.